Citation Nr: 1201479	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-04 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extension of the delimiting date beyond January 3, 2009, for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	William Ferris, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from August 1991 to July 1992 and from April 1996 to January 1999.  

This appeal to the Board of Veterans' Appeals (Board) arises from a decision of the Education Center of the Buffalo, New York, Regional Office (RO) of the Department of Veterans' Affairs (VA).

In July 2011, a Board hearing was held in Washington D.C. before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  


FINDING OF FACT

The Veteran last separated from active duty on January 3, 1999 and received an honorable discharge.  He then enrolled in U.S. Naval Academy until April 2001.  During the period from January 3, 1999 to April 2001, he did not suffer from a disability, which prevented him from beginning or resuming a chosen program of education.  


CONCLUSION OF LAW

The criteria for entitlement to extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code beyond January 3, 2009 have not been met.  38 U.S.C.A. §§ 3011, 3031 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.1032, 21.7050, 21.7051 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 to 5107, are not applicable to the instant appeal as it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Factual Background

The Veteran first served on active duty from August 1991 to July 1992.  He received an honorary discharge and enrolled at the Naval Academy where he remained until February 1996.  At that point he was academically separated.  He subsequently served on active duty as enlisted man until January 3, 1999, at which point he received an honorable discharge.  This active enlisted duty qualified him for Montgomery GI Bill benefits for a period of 10 years, absent exceptions, ending on January 3, 2009, the delimiting date for receipt of these benefits. 

The Veteran was apparently readmitted to the Naval Academy in January 1999.  However, he was separated from the academy on April 13, 2001 for failure to complete a course of instruction.  The Veteran has testified that he failed to complete a senior capstone course.  His character of service was honorable and it is noted on his DD-214 that his time at the academy was not creditable as active duty.  See also 38 C.F.R. § 21.7020(a)(2)(b)(ii).

Subsequently, he entered Anne Arundel Community College in March 2009.  He received an associate's degree in May 2011 but has continued to be enrolled, studying architecture and construction management.  He argues that because he was not permitted to take advantage of Montgomery GI Bill Benefits while he was enrolled in the Naval Academy from January 1999 to April 2001, the delimiting date for these benefits should be extended to April 2011.  

III.  Law and Regulations

For an individual to be eligible to receive educational benefits pursuant to Chapter 30 of Title 38, U.S. Code, applicable law and regulations generally require that individual to first become a member of the Armed Forces or first enter on active duty as a member of the Armed Forces after June 30, 1985; to serve at least three years of continuous active duty in the Armed Forces, or two years of continuous active duty in the case of an individual whose initial period of active duty is less than three years; and to be discharged from active duty with an honorable discharge. 38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).  If an individual does not meet the above requirements for continuous active duty, he or she may still be eligible for education benefits if discharged or released from active duty for a medical condition which preexisted service on active duty and which the VA determines is not service-connected.  38 U.S.C.A. § 3011(a)(1)(A)(ii)(I); 38 C.F.R. § 21.7042(a)(5)(ii).

The period during which an individual entitled to educational assistance under Chapter 30, Title 38, U.S. Code may use his or her entitlement generally expires at the end of the 10-year period beginning on the date of such individual's last discharge or release from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).  However, in the case of any eligible individual who has been prevented, as determined by the Secretary, from pursuing a program of education under Chapter 30 within the 10-year period prescribed in 38 U.S.C.A. § 3031(a) because such individual had not met the nature of discharge requirement of Chapter 30 before the nature of such individual's discharge or release was changed by appropriate authority, such 10-year period shall not run during the period of time that such individual was so prevented from pursuing such program of education.  38 U.S.C.A. § 3031(b).

Where a veteran becomes eligible for educational assistance as the result of a correction of military records under 10 U.S.C.A. § 1552, or change, correction or modification of a discharge or dismissal under 10 U.S.C.A. § 1553, or other corrective action by competent military authority, the VA will not provide educational assistance later than 10 years from the date his or her dismissal or discharge was changed, corrected or modified (except as provided in 38 C.F.R. § 21.7051). 

VA must receive a claim for an extended period of eligibility provided by 38 C.F.R. § 21.7051 by the later of the following dates: (1) One year from the date on which the veteran's original period of eligibility ended; or (2) One year from the date on which the veteran's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1032(c).

VA shall grant an extension of the applicable delimiting period, as otherwise determined by 38 C.F.R. § 21.7050 provided: (1) The veteran applies for an extension within the time specified in 38 C.F.R. § 21.1032(c); and (2) The veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  VA will not consider a veteran who is disabled for a period of 30 days or less as having been prevented from initiating or completing a chosen program, unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance, because of the short disability.  38 C.F.R. § 21.7051(a).

Service academy graduates are not eligible to enroll in the Montgomery GI bill educational benefits program.  Service academy graduates who enrolled and established eligibility prior to entering the service academy retain their eligibility.  This restriction does not apply to U.S. Merchant Marine Academy graduates.  Naval Military Personnel Manual, BUPERS INSTRUCTION 1780.1A PERS-675 October 5, 2004.  

The delimiting date for using Montgomery GI Bill Program benefits is 10 years from the date of the member's last discharge or release from active duty.  The 10-year delimiting date may be extended by Department of Veterans Affairs if the member was prevented from going to school during this period (i.e., disability, held by a foreign government or missing-in-action).  Id.

IV.  Analysis 

As noted above, the Veteran completed active duty on January 3, 1999 and received an honorable discharge.  Consequently, under the controlling regulations, he was authorized to receive Montgomery GI Bill benefits only up to a delimiting date of January 3, 2009, ten years from his active duty separation.  38 C.F.R. § 21.1032(c).
Also, as it is neither shown nor alleged that the Veteran was under a disability at any time from January 3, 1999 to January 3, 2009 that prevented him from beginning or resuming a chosen program of education, there is no basis for granting an extension to the delimiting date based on such disability.  38 C.F.R. § 21.7051(a).  Additionally, there are no applicable corrections to the Veteran's service record in this case, to include a change in the character of his discharge that would allow for an extension in the applicable delimiting date.  38 U.S.C.A. § 3031(b).  Once again, the Veteran received an honorable discharge in January 1999.     

The Veteran's representative has argued that the Veteran's situation while enrolled at the Naval Academy from 1999 to 2001 was analogous to him being under a period of disability, as he was patently unable to pursue educational benefits under the GI Bill during this period.  However, given that the controlling regulations do not include any provision allowing for extension of the GI Bill delimiting date due to service academy attendance, the Board does not find an underlying legal basis for granting such an extension.  The Board also finds a situation where a Veteran is precluded from pursuing a course of education due to disability distinguishable from the Veteran's situation.  The Veteran made a choice to pursue a very specific avenue of education by reenrolling in the Naval Academy and in so doing, was not able to take advantage of his GI bill benefits while enrolled.  By contrast, a person who becomes disabled for a period of time presumably does not voluntarily undertake a course of action that does not allow pursuit of GI bill funded educational activity but is forced to do so by adverse circumstances.

The Board also notes that although the Naval Personnel Manual does not address the Veteran's specific situation, it does more generally delineate that a service academy graduate may only receive GI bill benefits pursuant to eligibility established prior to entrance to the academy and that the delimiting date for use of such benefits in 10 years from the last discharge from active duty.  The manual does not include an additional provision for extension of the delimiting date of such benefits based on time enrolled at a service academy.  Accordingly, this recognition that service academy enrollees could be eligible for GI bill benefits based on prior active duty without an accompanying provision extending the delimiting date for such benefits based on the time enrolled at the service academy, does not provide any underlying support for an extension of the delimiting date for receipt of such benefits in the Veteran's case.  Naval Military Personnel Manual, BUPERS INSTRUCTION 1780.1A PERS-675 October 5, 2004.  

Moreover, it is noted under the facts of this case that Appellant had a period of time from leaving the Naval Academy in 2001 until the 1999 delimiting date where he could conceivably used his benefits.  While it is unfortunate that he chose not to for whatever reason, that does not provide a basis for extending the delimiting date under the law.

Ultimately the Board is bound by the controlling law and regulations, which do not allow for an extension of the applicable delimiting date based on time enrolled at a service academy or other facts of this case.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

  

ORDER

Extension of the delimiting date beyond January 3, 2009, for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill) is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


